Title: To Benjamin Franklin from the Comte de Barbançon, 25 July 1784
From: Barbançon, Augustin-Jean-Louis-Antoine du Prat, comte de
To: Franklin, Benjamin



Monsieur
A Lille ce 25. Juillet [1784]

Que j’ai de plaisir à vous annoncer que des greffes de pommier Ananas que vous avez bien voulu me donner, l’une a parfaitement réussi! Je crois pouvoir vous assurer que, l’année prochaine, J’en aurai assez pour en faire part aux personnes à qui vous voudriez en donner; mandez moi, je vous prie vos intentions à cet égard.
Je crains bien, Monsieur, que la Lettre de recommandation que vous m’aviez remise pour M. Bartram, ainsi que la mienne qui y étoit jointe, ne lui Soit pas parvenue; je n’ai eu aucune

réponse ni, de lui ni du Sieur Villiams banquier à Nantes, à qui j’avois envoyé ce paquet par un de mes amis. Comme la Saison s’avance, je prens le parti de lui écrire de nouveau, et j’ai L’honneur de vous adresser ma Lettre. Combien je vous aurois d’obligation, Si vous aviez la bonté d’y joindre quelques mots de recommandation, et faire usage de la voie la plus prompte et la plus sûre pour faire passer ce paquet à M. Bartram. Assurez le, je vous prie, de la plus grande éxactitude dans les payemens des envois qu’il nous fera. Je vais écrire à Mr. Villiams, et le prier de nous mettre trés en regle à cet égard vis à vis de Mr. Bartram.
Vous m’aviez promis, Monsieur, de m’envoyer la note de ce dont vous desirez essayer la culture chez vous. Vous ne pouvez douter de tout le plaisir que j’aurois à vous le procurer. Vous Savez que nous devons à notre Gouvernement l’avantage d’avoir un paquebot qui part de L’Orient pour New-york tous les derniers lundis de chaque Mois; cette voie Seroit, je crois, extrêmement commode pour vous faire passer, lorsque vous serez de retour chez vous, tout ce dont vous aurez besoin. Il Suffiroit d’avoir une occasion de New york pour Philadelphie. J’aurai de mon côté toutes facilités par notre Ministre de La marine. Je ne Saurois trop vous le répéter, Monsieur, vous ne pourrez jamais m’offrir, autant que je Le desirerois, les occasions de vous être utile.
Si vous voulez bien m’honorer d’un mot de réponse, je vous prie de me L’adresser à mon Château de Varennes près Noyon.
Je vous demande mille pardons de ne pas avoir L’honneur de vous écrire de ma main; la fievre que j’ai depuis quelque tems m’affoiblit au point de ne pouvoir en faire usage.
Agréez, je vous prie, les assurances du très Sincere attachement avec Lequel J’ai L’honneur d’être, Monsieur, Votre très humble & très Obéissant Serviteur.

Le Cte. de Barbançon

 
Notation: Comte de Barbançon Lille 25 Juillet
